Appeal from decision and award of Workmen’s Compensation Board. The claimant who worked as a fireman in a rug factory has been found by the board to be totally and permanently disabled as a result of contracting silicosis, an occupational disease. On a finding that disability began December 11, 1946, an award has been made under article 4-A of the Workmen’s Compensation Law. The payment of the award to May 20, 1948, is not challenged, but on that date appellant contends that claimant was no longer disabled. Claimant owned real property in which was located a grill which he also owned. Appellant claims that in May, 1948, claimant began to work in the premises and was thus gainfully employed. There is an issue of fact whether the presence of claimant in his grill was merely nominal or whether he was gainfully employed there. The board accepted claimant’s version that he was taking no active part in the work of the grill and was not gainfully employed there. We have no power to review a factual decision of this sort. There is medical proof which the board accepted establishing total disability and proof that it is permanent. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.